IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,191



                     EX PARTE RUFUS SITO NANEZ, III, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 4077 IN THE 69th DISTRICT COURT
                          FROM MOORE COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts of

aggravated sexual assault and one count of burglary of a habitation. He was sentenced to life

imprisonment in each count.

        Applicant contends that he was deprived of his right to appeal because the trial court did not

appoint appellate counsel in a timely manner.

        The trial court has entered findings of fact and conclusions of law that the allegations of the
                                                                                                       2

Applicant are correct and that relief should be granted. We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 4077

from the 69th Judicial District Court of Moore County. Applicant is ordered returned to that time

at which he may give a written notice of appeal so that he may then, with the aid of counsel, obtain

a meaningful appeal. All time limits shall be calculated as if the sentence had been imposed on the

date on which the mandate of this Court issues. We hold that, should Applicant desire to prosecute

an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30

days after the mandate of this Court issues.



Delivered: August 19, 2009
Do Not Publish